DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claim 1 is currently amended.
Claims 2-9 are original.

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “heat dissipating” in claim 1 is a relative term which renders the claim indefinite. The term “heat dissipating” is not defined by the claim, the specification 
It is unclear how much heat must be dissipated as compared to absorbed to be considered heat dissipating vs. heat insulating as understood by one of ordinary skill in the art before the effective filing date.
For the purposes of compact prosecution, Examiner has interpreted that any ceramic material can be partially heat dissipating and partially heat conducting, and thereby read on the claimed ceramic structures.

Regarding claim 1, the term “heat insulating” in claim 1 is a relative term which renders the claim indefinite. The term “heat insulating” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
For the purposes of compact prosecution, Examiner has interpreted that any ceramic material can be partially heat dissipating and partially heat conducting, and thereby read on the claimed ceramic structures.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sur (US 2017/0112196) and further in view of Oglesby (US 2008/0149118).
	
Regarding claim 1, Sur discloses a ceramic vaporizer (see ceramic materials of housing of [0037]) and atomizer (see heating elements of [0030]) system, the system comprising:
	A ceramic vaporizer case (see housing/tank of [0040]);
	A ceramic atomizer (interpreted as an atomizer made from ceramic housing material and not that the electrical heater is ceramic-based as the claims are read in light of the specification – the claims and the specification are directed to a halogen bulb-based heating element – see heater 222 and cartridge 104 of [0040]);
The ceramic atomizer includes a mouthpiece (see mouth end region of [0030]) portion,
And the ceramic atomizer includes a chamber (see Fig. 2, cartridge 104 has a chamber to the right of heater 222) for housing a heating element (see heating element of [0030]) and that is configured as an insulator for heat retention (manner of operating/intended use).
Sur does not disclose: wherein the ceramic vaporizer case includes external cooling fins (what follows is an intended use/manner of operating) for heat dissipation.
In the same field of endeavor of vaping apparatuses as Sur (see title, abs), Oglesby discloses: wherein the ceramic vaporizer case includes a mouthpiece portion (see aerosol 
To add the heat sink member fins of Oglesby to the vaping apparatus of Sur had the benefit that it allowed for the optimized heat transfer of the apparatus for aerosol cooling ([0016]), which was desirable in Sur.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the heat sink in the mouthpiece of Oglesby with the vaping apparatus of Sur to arrive at the claimed invention before the effective filing date because doing so had the benefit that it optimized heat transfer of the apparatus for aerosol cooling, which was desirable in Sur.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sur (US 2017/0112196) and further in view of Oglesby (US 2008/0149118), and DeMeritt (US 2016/0192708).

Regarding claim 2, the combination Sur/Oglesby does not disclose: wherein the ceramic vaporizer case and the ceramic atomizer are removable coupled via 510 type connectors.
In the same field of endeavor of vaping apparatuses (see title, abs) as Sur, DeMeritt discloses wherein the ceramic vaporizer case (interpreted here as electrical connections to case) and the ceramic atomizer are removable coupled via 510 type connectors (see [0052]).
510 type connectors were known in the art of vaporizers before the effective filing date and were a suitable design for the conveying of electrical power to the atomizer.  See MPEP 2144 regarding the obviousness of selection of a known design for its intended uses.
To add the removable 510 type connector of DeMeritt to the vaporizer/atomizer of Sur had the benefit that it allowed for the conveying of power to the atomizer in a separable format where the cartridge is removable from the rest of the apparatus, which was desirable in Sur.
.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sur (US 2017/0112196) and further in view of Oglesby (US 2008/0149118) and Liu (US 2014/0182609).

Regarding claim 3, the combination Sur/Oglesby does not disclose: wherein the ceramic vaporizer case and the ceramic atomizer are removable coupled via magnetic type connectors.
In the same field of endeavor of vaping apparatuses (see title, abs) as Sur, Liu discloses wherein the case (bodily incorporated into Sur) and the ceramic atomizer are removably coupled (see threaded connection) via magnetic type connectors (see [0027]).
Magnetic type connectors were known in the art of vaping apparatuses before the effective filing date as a suitable design for the configuration of connecting the housing to the atomizer.
To add the magnetic attraction connection of Liu to the vaping apparatus of Sur would have been the selection of a known design for its intended uses and allowed for the even heating of the aerosol, whereas the volume of aerosol is large and good smoking effect ([0012]), which was desirable in Sur.  See MPEP 2144 regarding the obviousness of selection of a known design for its intended uses.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the magnetic connectors for the atomizer and case of Liu with the vaping apparatus of Sur to arrive .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sur (US 2017/0112196) and further in view of Oglesby (US 2008/0149118), and Twelftree (US 2006/0096607).

Regarding claim 4, the combination Sur/Oglesby does not disclose: wherein the heating element comprises a halogen bulb.
In the same field of endeavor of vaping apparatuses (see title, abs) as Sur, Twelftree discloses: wherein the heating element comprises a halogen bulb (see halogen bulb of [0013]).
Addition of the halogen bulb of Twelftree for the heating element of Sur would have been the substitution of known equivalents.  See MPEP 2144 regarding the obviousness of substitution of known equivalents.  One of ordinary skill in the art would recognize a halogen bulb as a heating/illumination element.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the halogen bulb of Twelftree with the vaping apparatus of Sur to arrive at the claimed invention before the effective filing date because doing so would have been the substitution of known equivalents, which was desirable in Sur.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sur (US 2017/0112196) and further in view of Oglesby (US 2008/0149118), and Davis (US 2017/0127722).
	
Regarding claim 5, the combination Sur/Oglesby does not disclose: wherein the heating element comprises a wound coil.
	In the same field of endeavor of vaping apparatuses (see title, abs), Davis discloses: wherein the heating element comprises a wound coil.  See [0042].
	To add the wound coil of Davis to the vaping apparatus of Sur would have been the selection of a known design for its intended uses.  See MPEP 2144 regarding the obviousness of selection of a known design for its intended uses.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the wound coil heating element of Davis with the vaping apparatus of Sur to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the selection of a known design for its intended use as heating element wound coils were known in the vaping art before the effective filing date, which was desirable in Sur.

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sur (US 2017/0112196) and further in view of Oglesby (US 2008/0149118), and Hon (WO 2013/155645).

	Regarding claim 6, the combination Sur/Oglesby does not disclose: wherein the heating element comprises a wire mesh screen coil.
	In the same field of endeavor of vaping apparatuses (see title, abs) as Sur, Hon discloses: wherein the heating element comprises a wire mesh screen coil (see claim 9 – mesh screen gets hot and heats the gases when the heater circuit is activated).
	Addition of the wire mesh heating structure of Hon to the apparatus of Sur had the benefit that it improved the uniformity of the aerosol liquid drop sizes ([0003]), which was desirable in Sur.
.

	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sur (US 2017/0112196) and further in view of Oglesby (US 2008/0149118), and Novak III (US 2014/0253144).

	Regarding claim 7, the combination Sur/Oglesby does not disclose: wherein the ceramic atomizer includes a temperature sensor (what follows is an intended use) for providing temperature control.
	In the same field of endeavor of vaping apparatus (see tile, abs) as Sur, Novak III discloses a ceramic housing of a vaping apparatus (see [0062]) with a temperature sensor (see temperature sensor of [0032]).
	To add the temperature sensor of Novak III to the vaping apparatus of Sur had the benefit that it allowed for the feedback control of the smoking/vaping article (see [0032]), which was desirable in Sur.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the temperature sensor of Novak III to the vaping apparatus of Sur to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the feedback control of the vaping article, which was desirable in Sur.

	Regarding claim 8, the combination Sur/Oglesby/Novak III renders obvious: wherein the vaporizer case includes a controller (see controller of Novak III – control body 80 of [0025] 

	Regarding claim 9, the combination Sur/Oglesby/Novak III renders obvious: wherein the vaporizer case includes a vaporizer controller (see control body 80 of [0025]) for providing temperate control based on characteristics of the heating element (see temperature sensor which detects the temperature of the heating element which is interpreted as a characteristic of the heating element).

Response to Arguments

Applicant's arguments filed 2/8/2022 have been fully considered but they are not persuasive.

Argument: Applicant argues that same ceramics are heat conducting and that some are heat insulating and that therefore an apparatus with some structures as ceramic heat insulating and some as ceramic heat conducting is novel and unobvious.  Remarks pp. 4-6.

This is not found persuasive because every ceramic will necessarily exhibit a certain degree of heat conductivity and heat insulation which is not captured in the claims or specification and one of ordinary skill in the art would not be able to ascertain the requisite degree of heat insulating or heat conducting/dissipating characteristic(s) required to be present in the claimed subject matter such as to read on the structures of the cited apparatus/product claim.
Qiu (WO 2020/029909) (see  discloses the use of heat insulating ceramic materials.

Therefore, it would seem that some ceramics can be heat conductive or heat insulating to a certain degree and that to some extent each ceramic material, the precise type in each role remaining uncaptured by the current claim construction, would necessarily display some degree of heat insulating and heat conducting/dissipating characteristic as understood by one of ordinary skill in the art before the effective filing date.
The structures of the combination Sur / Oglesby are ceramic and therefore read on the heat insulating and heat dissipating/conducting roles of the ceramic materials.  Examiner recommends further specification of the precise ceramic material in each role and/or specification of the thermal conduction and convection and radiation coefficients of the different ceramic materials where there is proper support in the specification, therefor.
Therefore, Applicant’s remarks are not found persuasive.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743